Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in C03B37/01884.
II. Claims 15-23, drawn to a method, classified in C03B37/01853.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as supporting other materials such as a non-optical fiber preform, a glass rod, or a metal preform.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Bray on June 2, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-23 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 10, Applicant claims a first baffle and a second baffle, but it is unclear to the Examiner if a first baffle and a second baffle reference the at least one baffle.  However, based on the Figures in the specification, it appears the at least one baffle can be a single baffle or represent a first and second baffle.  The Examiner interprets the at least one baffle comprising a first baffle and a second baffle.  Please clarify claims 4 and 10.  Claims 5 and 11 are indefinite due to dependency from claims 4 and 10.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bookbinder et al. (US 2003/0044743A1).
Regarding claims 1-3, Bookbinder (Fig. 1 and [0022]-[0028]) discloses an apparatus for processing an optical fiber preform (“preform 5”) comprising a muffle 110 defining an interior volume enclosed by a sidewall.  Bookbinder discloses a handle assembly including a handle 130 with a support shaft (“handle shaft/body 132” – claimed in claim 2) supporting the optical fiber preform and extending from the top flange, a coupling portion 134, a top flange (“top plate 120” – claimed in claim 2), and at least one baffle (“flow shield 160”) attached to the handle assembly and positioned in the interior volume, the at least one baffle defining an upper portion of the interior volume (“upper isolation chamber 102”) and the lower portion of the interior volume (“lower process chamber 104”).  
Bookbinder (Figs. 1-2 and [0039]-[0040]) further discloses an alternative embodiment where the furnace assembly 200 corresponds to the furnace assembly 100 except as follows.  Bookbinder discloses the at least one baffle (“flow shield 260”,”second flow shield 268”), a top flange (“top plate 220”), muffle 210 defining an interior volume by a side wall, at least one flow channel (“restrictive flow passage 261” or “restrictive flow passage 267”), a support shaft (“handle body 232” – claimed in claim 2), an upper portion of the interior volume (“upper chamber 206”), and a lower portion of the interior volume (“lower chamber 204”).  With the disclosure of Bookbinder, Bookbinder discloses an alternative handle assembly including a handle with a support shaft supporting the optical fiber preform extending from the top flange, a coupling portion, a top flange (“top plate 220” – claimed in claim 2), and at least one baffle (“flow shield 260”,”second flow shield 268”).
Bookbinder further provides for the handle assembly removably coupled to the muffle via top plate 120 or top plate 220 and the at least one baffle defines at least one flow channel (“annular restrictive passage 161”, ”restrictive flow passage 261”, or “restrictive flow passage 267”) and the at least one baffle extends radially outward from the support staff (claimed in claim 3).  Alternatively, If it is interpreted the flow shield 160, flow shield 260, and flow shield 268 is not a baffle, since the flow shield 160, flow shield 260, and/or second flow shield 268 is disclosed as forming a restrictive flow passage, it would be obvious to a person having ordinary skill in the art, the flow shield 160, flow shield 260, and/or second flow shield 268 functions as the at least one baffle.    
Regarding claim 6, in addition to the rejection of claims 1-3 above, Bookbinder (Fig. 1 and [0026]) further discloses the apparatus further comprising at least one inlet (“inlet opening 112”) coupled to the muffle and to a process gas source (“process gas supply system 150”) for supplying a process gas to the interior volume and at least one outlet (“opening 122”) coupled to the top flange (“top plate 120”) for exhausting the process gas from the interior volume.  
Regarding claim 8, Bookbinder (Figs. 1-2 and [0029]) further discloses the at least one channel (“annular restrictive passage 161”, ”restrictive flow passage 261”, or “restrictive flow passage 267”) comprises a space between the at least one baffle (outer periphery of the flow shield) and the muffle.
Regarding claim 9, as discussed in the rejection of claims 1-3 above, Bookbinder discloses a top flange (“top plate 120” or “top plate 220”), a support shaft “(handle shaft/body 132” or “handle body 232”), a preform coupling (“coupling portion 134”) and at least one baffle (“flow shield 160”, “flow shield 260”, or “second flow shield 268”) extending radially outward from the support shaft.  Bookbinder (Figs. 1-2 and [0022]-[0028] and [0030]) further discloses the preform coupling disposed in an end of the support shaft distal from the top flange and the top flange (“top plate 120” or “top plate 220”), the support shaft (“handle shaft/body 132” or “handle body 232”), the preform coupling (“coupling portion 134”), and the at least one baffle (“flow shield 160”) are formed of fused silica.  Bookbinder further discloses (Figs. 1-2), the radius of the at least one baffle is less than a radius of the top flange, by illustrating the at least one baffle is within the muffle and the top flange rests on an annular flange of the muffle when coupled to the muffle.
Regarding claim 12, in addition to the rejections of claims 1-3 and 9 above, Bookbinder (Fig. 1 and [0026]) further discloses the apparatus further comprising at least one outlet (“opening 122”) coupled to the top flange (“top plate 120”) for exhausting a gas.
Claim(s) 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2003/0044743A1).
Regarding claims 4 and 10, as discussed in the rejection of claims 1-3 and 9 above, Bookbinder discloses the apparatus comprises at least one baffle, including a first baffle (“flow shield 260”) and a second baffle (“flow shield 268”).  Bookbinder (Fig. 2 and [0039]-[0040]) further discloses the first baffle is positioned at a first longitudinal distance on the support shaft and the second baffle is positioned at a second longitudinal distance on the support shaft by a second cylindrical spacer 266.  Bookbinder discloses the spacing between the flow shields 260, 268 is between 25 mm and 0.5 m.  This provides for a difference between a first longitudinal distance and a second longitudinal distance ranging from between 25 mm and 500 mm, which overlaps Applicant’s claimed range of from about 10 mm to about 100 mm, as claimed.  
Regarding claim 7, Bookbinder ([0030] and []) further discloses the gap width of the restrictive flow passage 161 is no more than about 25 mm, preferably between 2.5 mm and 12.5 mm and the gap width of restrictive flow passage 267 is the same as described above (i.e. flow passage 161).  The range of no more than about 25 mm or preferably between 2.5 mm and 12.5 mm provides for a range compassing and a range overlapping range the claimed range of the at least one flow channel comprising a width from about 0.1 mm to about 15 mm.  
Regarding claim 13, as discussed in the rejection of claim 9 above, Bookbinder (Fig. 1 and [0022]-[0028] and [0030]) further discloses the preform coupling disposed in an end of the support shaft distal from the top flange and the top flange (“top plate 120)”, the support shaft (“handle shaft/body 132”), the preform coupling (“coupling portion 134”), and the at least one baffle (“flow shield 160”) are formed of fused silica.  Bookbinder Fails to disclose the top flange, the support shaft, and the preform are integrally formed from fused silica.  However, since the top flange, the support shaft and the preform are all made of the same material, it would be obvious to a person having ordinary skill in the art, the top flange, the support shaft, and the preform could be integrally made from the same material.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2003/0044743A1) as applied to claim 9 above, and further in view of Komura et al. (JP2000-203862A – hereinafter Komura).
For the Komura reference, the Examiner is referencing pages of the attached Machine Translation.
Regarding claim 14, as discussed in the rejection of claims 1 and 9 above, Bookbinder discloses a coupling portion,  Bookbinder ([0024]) further discloses the coupling portion is formed on the lower end of the handle body and is arranged and configured to hold and suspend preform 5, but fails to disclose details of the preform coupling.  However, Komura (Figs. 1-4, abstract, and pgs. 2-3) discloses a target rod suspension holder for an optical fiber preform in a furnace.  The target rod suspension holder includes a support shaft 5 having a base part 19 with a slot (“a rod insertion groove”) for attaching and detaching an optical fiber preform.  Komura (pg. 2) further discloses the target rod suspension holder is made of quartz.  The target rod suspension holder with a support shaft and base part 19 with the insertion groove performs the same function as the handle shaft and the coupling portion of Bookbinder and both are made of similar materials, such as silica and quartz.  Therefore, based on the additional teachings of Komura, it would be obvious to a person having ordinary skill in the art, the coupling portion of Bookbinder as a base part with a slot corresponding to a connector of the optical fiber preform, since the base part 19 with slot of Komura performs the same function as the coupling portion of Bookbinder.
Allowable Subject Matter
Claims 5 and 11 contain allowable subject matter.  However, claims 5 and 11 is/are rejected under 35 U.S.C. 112(b) due to 35 U.S.C. 112(b) issues with claims 4 and 10 and are dependent upon rejected base claims.  If Applicant resolves the 35 U.S.C. 112(b) issues with claims 4 and 10, per the Examiner’s interpretation of the at least one baffle comprising a first baffle and a second baffle, and if claims 5 and 11 are rewritten in independent form including all of the limitations of the base claim and any intervening claims, claims 5 and 11 would be allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the apparatus of claim 4 or the handle assembly of claim 10 wherein the at least one baffle comprises a first baffle and a second baffle comprising a first set of one or more notches and the second baffle comprises a second set of one or more notches, wherein the first set of notches and the second set of notches are oriented at different clocking angles.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2013-014468 discloses a rectifying plate for affecting flow velocity on a handle and JP08-002936A discloses a baffle plate in a furnace comprising openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741